Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 1 of 28 Page ID #:3820



 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard Street, Suite 780
     Woodland Hills, CA 91367
 4   Phone: 877-206-4741
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6   abacon@toddflaw.com
 7   Attorneys for Plaintiffs

 8                      UNITED STATE DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10   ALFRED ZAKLIT AND JESSY                   Case No 5:15-CV-02190-CAS-KK
     ZAKLIT, individually and on behalf of
11   all others similarly situated,
                                               CLASS ACTION
12               Plaintiffs,
                                               PLAINTIFF’S NOTICE OF
13         vs.
                                               MOTION & MOTION FOR
14   NATIONSTAR MORTGAGE LLC                   ATTORNEYS’ FEES COSTS AND
     and DOES 1 through 10, inclusive, and     INCENTIVE AWARDS
15   each of them,
16               Defendants.
                                             Assigned to the Hon. Christina A. Snyder
17
18
                                               DATE: AUGUST 19, 2019
19                                             TIME: 9:00 AM
                                               COURTROOM: 8D
20
21                                              [Filed and Served Concurrently with
22                                             Declaration of Todd M. Friedman;
                                               Declarations of Alfred and Jessy Zaklit
23                                             [Proposed] Order]
24
25
26
27
28

      PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 2 of 28 Page ID #:3821



 1   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that on Monday, August 19, 2019 at 9:00 a.m.,
 3   before the United States District Court, Central District of California, Courtroom
 4   8D, 350 West First Street, Los Angeles, CA 90012, plaintiffs Alfred Zaklit and
 5   Jessy Zaklit (“Plaintiffs”) will move this Court for an order granting Plaintiffs’
 6   Motion for Attorneys’ Fees, Costs and Incentive awards, as detailed in Plaintiffs’
 7   Memorandum of Points and Authorities.
 8         This Motion is based upon this Notice, the accompanying Memorandum of
 9   Points and Authorities, the declarations and exhibits thereto, the Complaint, all
10   other pleadings and papers on file in this action, and upon such other evidence and
11   arguments as may be presented at the hearing on this matter.
12
     Date: June 27, 2019                    The Law Offices of Todd M. Friedman,
13
                                            PC
14
                                                   By: _/s/ Todd M. Friedman
15
                                                       Todd M. Friedman
16                                                     Attorneys for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28
      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 3 of 28 Page ID #:3822



 1
 2                                               TABLE OF CONTENTS
 3   I. INTRODUCTION ................................................................................................2
 4   II. STATEMENT OF FACTS.................................................................................4
 5
                   A. Factual Background ............................................................................4
 6
                   B. Proceedings to Date .............................................................................4
 7
 8   III. ARGUMENT .....................................................................................................5
 9                 A. The Requested Fee Award Is Fair, Reasonable And Justified........5
10                     1. The requested fees resulted from arm’s length negotiations ......6
11                     2. The requested fees are reasonable, fair, and justified under the
12                           percentage-of-the-fund method ...............................................7

13                           a. Class Counsel have obtained excellent results for the Class
14                                    in comparison to awards made in similar cases...............8
15                           b. The risks of litigation support the requested fees ................10
16
                             c. The skill required and quality of work performed support
17
                                      the requested fees ..............................................................11
18
                             d. Class Counsels’ undertaking of this Action on a
19
                                      contingency-fee basis supports the requested fees.........12
20
                       3. The requested fee is reasonable, fair, and justified under the
21
                             lodestar method .......................................................................14
22
                             a. Class Counsels’ lodestar is reasonable ..................................15
23
24                           b. Class Counsels’ hourly rates are reasonable........................17

25                 B. The Requested Costs Are Fair And Reasonable.............................18
26   IV. CLASS REPRESENTATIVE’S APPLICATION FOR INCENTIVE
27   AWARD ..................................................................................................................19
28
      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                                                i
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 4 of 28 Page ID #:3823



 1   V. CONCLUSION..................................................................................................20
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                                            ii
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 5 of 28 Page ID #:3824



 1                                              TABLE OF AUTHORITIES
 2   Cases
 3   Bellinghausen v. Tractor Supply Co., 306 F.R.D. 245 (N.D. Cal. Mar. 20, 2015) .19
 4   Blum v. Stevenson, 465 U.S. 886 (1994) .................................................................17
 5   Buccellato v. AT&T Operations, Inc., No. 10-cv-463-LHK, 2011 WL 4526673, at
 6     *4 (N.D. Cal. June 30, 2011) ................................................................................20
 7   Davis v. City and County of San Francisco, 976 F.3d 1536 (9th Cir. 1992) ..........17
 8   Dennis v. Kellogg Co., 2010 WL 4285011 (S.D. Cal. Oct. 14, 2010) ......................7
 9   Di Giacomo v. Plains All Am. Pipeline, 2001 U.S. Dist. LEXIS 25532 (S.D. Tex.
10     Dec. 18, 2001) ......................................................................................................16
11   Fischel v. Equit. Life Assurance Soc’y, 307 F.3d 997 (9th Cir. 2002) ....................16
12   Glass v. UBS Fin. Servs., 2007 U.S. Dist. LEXIS 8476 (N.D. Cal. Jan. 26, 2007)14, 16
13   Hanlon v. Chrysler Corp., 150 F.3d 1011 (9th Cir. 1998) ..............................3, 6, 14
14   Hartless v. Clorox Co., 273 F.R.D. 630 (S.D. Cal. 2011) .......................................17
15   Hensley v. Eckerhart, 461 U.S. 424 (1983) ...............................................................8
16   In re Activision Sec. Litig., 723 F. Supp. 1373 (N.D. Cal. 1998) ..............................8
17   In re Beverly Hills Fire Litigation, 639 F. Supp. 915 (E.D. Ky. 1986) ..................16
18   In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935 (9th Cir. 2011) ..............6
19   In re Immune Response Sec. Litig., 497 F. Supp. 2d 1166 (S.D. Cal. 2007)...........18
20   In re Media Vision Tech. Sec. Litig., 913 F. Supp. 1362 (N.D. Cal. 1996).............18
21   In re Mercury Interactive Corp., 618 F.3d 988 (9th Cir. 2010) ................................5
22   In re Omnivision Techs., 559 F. Supp. 2d 1036 (N.D. Cal. 2007) ..........8, 10, 11, 14
23   In re Online DVD-Rental Antitrust Litigation, 779 F.3d 934 (9th Cir. Feb. 27,
24     2015) .....................................................................................................................19
25   In re Toys R Us – Delaware, Inc. – Fair and Accurate Credit Transactions Act
26     (FACTA) Litigation, 295 F.R.D. 438 (C.D. Cal. Jan. 17, 2014) .........................20
27   In re Veritas Software Corp. Sec. Litig., 396 Fed. App’x 815, 816 (3d Cir. 2010) 20
28   In re Washington Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291 (9th Cir.
      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                                                 iii
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 6 of 28 Page ID #:3825



 1      1994) .....................................................................................................................13
 2   Kerr v. Screen Extras Guild, Inc., 526 F.2d 67 (9th Cir. 1975) ..............................15
 3   Lundell v. Dell, Inc., CIVA C05-3970 JWRS, 2006 WL 3507938 (N.D. Cal. Dec.
 4      5, 2006) ...................................................................................................................6
 5   Maghen v. Quicken Loans Inc., 680 F. App’x 554 (9th Cir. 2017) ...........................5
 6   Milliron v. T-Mobile USA, Inc., 2009 WL 3345762 (D.N.J. Sept. 14, 2009) ..........6
 7   Mills v. Electric Auto-Lite Co., 396 U.S. 375, 391-392 (1970)...............................18
 8   Officers for Justice v. Civil Serv. Comm'n of City & Cnty. of San Francisco, 688
 9      F.2d 615, 625 (9th Cir. 1982 ..................................................................................6
10   POM Wonderful, LLC v. Purely Juice, Inc., 2008 WL 4351842 (C.D. Cal 2008) .17
11   Raffin v. Medicredit, Inc., Case No. CV 15-4912-MWF (PJWx), 2018 WL
12      6011551 (C.D. Cal. May 11, 2018) ......................................................................20
13   Sandoval v. Tharaldson Emp. Mgmt., Inc., 2010 WL 2486346 (C.D. Cal. June 15,
14      2010) .......................................................................................................................7
15   Serrano v. Unruh, 32 Cal. 3d 621 (1982) ................................................................17
16   Staton v. Boeing Co., 327 F.3d 938 (9th Cir. 2003) ..................................................5
17   Vizcaino v. Microsoft Corp., 290 F.3d 1043 (9th Cir. 2002)........................... passim
18   Statutes
19   Cal. Penal Code § 630 et seq. ....................................................................................4
20   California Invasion of Privacy Act – Cal. Penal Code § 632.7 .................................4
21
     Other Authorities
22
     2 McLaughlin on Class Actions (8th ed.) ..................................................................7
23
     Federal Judicial Center, Manual for Complex Litigation (4th Ed. 2004) .................8
24
25   Rules

26   Fed. R. Civ. P. 23 ...................................................................................................3, 5

27
28
       PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                                                   iv
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 7 of 28 Page ID #:3826



 1
          CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 7-3
 2
           Plaintiff’s counsel certifies that prior to filing the instant motion, the parties,
 3
     through counsel, met and conferred pertaining to the subject matter of the instant
 4
     motion. Defendants do not oppose this motion.
 5
 6   Date: June 27, 2019                            The Law Offices of Todd M.
 7                                                  Friedman, PC

 8                                                  By: /s/ Todd M. Friedman
 9                                                      Todd M. Friedman
                                                        Attorneys for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                                1
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 8 of 28 Page ID #:3827



 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      INTRODUCTION
 3           Plaintiff moves the Court for an award of attorneys’ fees, costs and incentive
 4   payment as part of this preliminarily approved class action settlement (see Dkt. No.
 5   120) between plaintiffs Alfred and Jessy Zaklit (“Plaintiffs”) and defendant
 6   Nationstar Mortgage LLC, (hereinafter referred to as “Defendant” or
                      1
 7   “Nationstar”).       Defendant does not oppose this Motion.          The Settlement
 8   Agreement provides for a substantial financial benefit of $6,500,000 (“Settlement
 9   Fund”) to the approximately 62,479 Settlement Class Members. Dkt. No. 108-1
10   Ex. A Settlement Agreement (“SA” or “Agr.”) §§ 1.30, 4.1-4.5; 2 Declaration of
11   Todd M. Friedman In Support of Motion for Fees (“Friedman Decl”) at ¶ 4. The
12   $6,500,000 Settlement Fund to be paid by Nationstar is an all-in, non-reversionary
13   payment. After the Settlement Costs are deducted from the Settlement Fund,
14   including the attorney’s fees and costs, claims administration costs and incentive
15   award, the amounts remaining will be available to pay all Approved Claims. Id. at
16   § 5. Each Class Member who submits a valid claim form will receive a pro-rata
17   award from the Settlement Fund. Id. at § 5. The agreement also provides that
18   Defendant will pay all of the following: (1) all settlement administration costs, up
19   to $194,499,000; (2) attorney’s fees in an amount not to exceed 33% of the
20   Settlement Fund (SA § 6); and (3) litigation costs up to $100,000.00. Id at 7.

21   These fees and expenses will be paid from the $6,500,000 Settlement Fund.

22           On March 4, 2019, the Court granted preliminary approval of the Settlement

23   and its terms enumerated above, observing, that the Settlement appeared

24   reasonable and disclosed no grounds to doubt its fairness.       Dkt. No. 120. The

25   Court preliminarily approved the fairness of the anticipated cost of notice. Federal

26   Rules of Civil Procedure provide that “[i]n a certified class action, the court may

27
     1
         Collectively referred to as the “Parties.”
28   2
         Defined terms are intended to have their meaning in the Settlement Agreement.
         PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                               2
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 9 of 28 Page ID #:3828



 1   award reasonable attorneys’ fees and nontaxable costs that are authorized by law or
 2   by the parties agreement.” Fed. R. Civ. P. 23. As noted by Plaintiff’s Motion for
 3   Preliminary Approval of Class Action Settlement and Certification of Settlement
 4   Class, which was approved by this Court (Dkt. No. 120), the Settlement
 5   Agreement in this action resulted from extensive arm’s length negotiations,
 6   including a full-day mediation session before Hon. Judge Louis M. Meisinger
 7   (Ret.). Friedman Decl ¶ 6. The arm’s length negotiations, especially those before
 8   Louis M. Meisinger (Ret.), serve as “independent confirmation” of the
 9   reasonableness of the Settlement’s terms including the attorneys’ fees, costs, and
10   incentive award sought by this Motion. See Hanlon v. Chrysler Corp., 150 F.3d
11   1011, 1029 (9th Cir. 1998).       Under these circumstances, the Court may give
12   deference to the judgment of the parties regarding the reasonableness of the
13   requested fees.
14           The reasonableness of the requested fees is also supported by the
15   “percentage of-the-fund” and “lodestar” approach. The $2,145,000 in attorneys’
16   fees sought equates to 33% of the $6,500,000 Settlement Fund, which is slightly
17   higher than the Ninth Circuit’s benchmark percentage of 25% for attorneys’ fee
18   awards in common fund cases.          Additionally, Class Counsel have incurred a
19   combined total of 1,493.9 hours litigating this action for a combined lodestar of
20   $930,753.00. Through this fee brief, which is unopposed by Defendant, Plaintiff
21   seeks Court approval of the agreed-upon costs and fees as follows: (1) all
22   settlement administration costs, which are capped at $194,499, to be paid to the
23   Claims Administrator; 3 (2) attorneys’ fees in the amount of $2,145,000; and (3)
24   litigation costs in an amount of $25,046.52. As more thoroughly stated herein and
25   as detailed in the supporting declaration filed herewith, these sums are fair and
26   reasonable as they resulted from extensive arm’s length negotiations and are
27
     3
       Plaintiff will supplement this filing at the final approval stage with a declaration
28
     from the claims administrator outlining actual administration costs.
         PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                                3
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 10 of 28 Page ID #:3829



 1   further supported by the percentage-of-the-fund and loadstar methodologies.
 2   Friedman Decl. ¶¶ 16-45.
 3   II.    STATEMENT OF FACTS
 4            A.     Factual Background
 5          Nationstar is a servicer of home mortgages. Plaintiffs’ operative Complaint
 6   alleges that Nationstar violated The California Invasion of Privacy Act, Cal. Penal
 7   Code § 630 et seq. (“IPA”) during every outgoing call, by recording consumers’
 8   communications without telling them they are doing so at the outset of the
 9   conversation.    Plaintiffs contend they and the Class are entitled to statutory
10   damages pursuant to the IPA. Defendant has vigorously denied and continue to
11   deny that it violated the IPA, and denies all charges of wrongdoing or liability
12   asserted against them in the Action.
13            B.     Proceedings to Date
14          Plaintiffs’ Complaint was filed on October 23, 2015, alleging violations of
15   the IPA.      Plaintiffs’ claims stemmed from recorded phone calls made by
16   Defendant that took place In October and November of 2014.            The Parties
17   engaged in written discovery. Defendant produced all policies and procedures
18   relating to recording practices, advisory practices, training for representatives,
19   call scripts, and IVR automated messages, as well as all documents relating to
20   Plaintiff’s collections file.
21          Plaintiffs moved to compel further production of documents comprising of
22   two categories: 1) the outbound dial list showing all recorded calls placed by
23   Defendants; and 2) recordings of California area code calls with Defendants
24   during the class period alleged in the Complaint. Thereafter, both parties entered
25   into an agreement regarding discovery and Plaintiffs withdrew their Motion to
26   Compel. Plaintiffs filed for Certification on July 24, 2017. During the pendency
27   of certification, the Parties attended mediation which was unsuccessful.
28   Thereafter, the Class was certified.

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                             4
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 11 of 28 Page ID #:3830



 1          Defendants then sought an appeal under Rule 23(f), premised largely on
 2   Maghen v. Quicken Loans Inc., 680 F. App’x 554 (9th Cir. 2017), which was
 3   denied by the Ninth Circuit. Thereafter Plaintiffs filed a Motion for Approval of
 4   Class Notice Plan, which was also approved by the Court.
 5          The Parties attended a second mediation with the Hon. Louis M. Meisinger,
 6   Ret. of Signature Resolution on April 27, 2018. The Parties did not resolve the
 7   case at the mediation on April 27, 2018, but subsequently resolved the matter a few
 8   months later thereafter via Judge Meisienger.            Through his guidance, this
 9   Settlement was reached. This Honorable Court granted Preliminary Approval on
10   March 4, 2019. Dkt. No. 120.
11   III.   ARGUMENT
12          Class Counsel respectfully assert that (A) the requested fee award of
13   $2,145,000 is fair, reasonable, and justified; (B) the payment of 25,046.52 in costs
14   is fair and reasonable; and (C) the incentive award payments of $10,000 per
15   Plaintiff is fair and reasonable. Friedman Decl., ¶ 4.
16            A.    The Requested Fee Award Is Fair, Reasonable And Justified
17          The Federal Rules of Civil Procedure provide that “[i]n a certified class
18   action, the court may award reasonable attorneys’ fees and nontaxable costs that
19   are authorized by law or by the parties agreement.” Fed. R. Civ. P. 23(h) (emphasis
20   added). As explained by the Ninth Circuit, “[a]ttorneys’ fees provisions included
21   in proposed class action settlement agreements are, like every other aspect of such
22   agreements, subject to the determination whether the settlement is ‘fundamentally
23   fair, adequate, and reasonable.’” Staton v. Boeing Co., 327 F.3d 938, 963 (9th Cir.
24   2003). In common fund cases, Courts within the Ninth Circuit have discretion to
25   use one of two methods to determine whether the fee request is reasonable: (1)
26   percentage-of-the-fund; or, (2) lodestar plus a risk multiplier. Staton, 327 F.3d at
27   967-68. See also In re Mercury Interactive Corp., 618 F.3d 988, 992 (9th Cir.
28   2010). “Though courts have discretion to choose which calculation method they

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                               5
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 12 of 28 Page ID #:3831



 1   use, their discretion must be exercised so as to achieve a reasonable result.” In re
 2   Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 942 (9th Cir. 2011).
 3         Class Counsel maintain the request for attorneys’ fees is reasonable based
 4   solely upon the arm’s length formal negotiations that serve as independent
 5   confirmation of the fairness of the settlement, including attorneys’ fees.        See
 6   Hanlon, 150 F.3d at 1029. However, the requested fees are also fully supported
 7   under the percentage-of-the-fund and lodestar approach, which Class Counsel offer
 8   as an additional and optional means of cross-checking the requested fees.
 9                1.    The requested fees resulted from arm’s length negotiations
10         While attorneys’ fee provisions included in class action settlements are
11   subject to the determination of whether the provision is fundamentally fair,
12   adequate and reasonable, the Ninth Circuit has opined that “the court's intrusion
13   upon what is otherwise a private consensual agreement negotiated between the
14   parties to a lawsuit must be limited to the extent necessary to reach a reasoned
15   judgment that the agreement is not the product of fraud or overreaching by, or
16   collusion between, the negotiating parties, and that the settlement, taken as a
17   whole, is fair, reasonable and adequate to all concerned.” Hanlon, 150 F.3d at
18   1027 (citing Officers for Justice v. Civil Serv. Comm'n of City & Cnty. of San
19   Francisco, 688 F.2d 615, 625 (9th Cir. 1982)) (emphasis added). See also Lundell
20   v. Dell, Inc., CIVA C05-3970 JWRS, 2006 WL 3507938 (N.D. Cal. Dec. 5, 2006).
21         In Hanlon, the Ninth Circuit went on to state that where settlement terms,
22   including attorneys’ fees, are reached through formal mediation, the Court may
23   rely upon the mediation proceedings “as independent confirmation that the fee was
24   not the result of collusion or a sacrifice of the interests of the class.” Hanlon, 150
25   F.3d at 1029. See also Milliron v. T-Mobile USA, Inc., 2009 WL 3345762, at *5
26   (D.N.J.   Sept. 14, 2009) (“the participation of an independent mediator in
27   settlement negotiation virtually insures that the negotiations were conducted at
28   arm’s length and without collusion between the parties”); Sandoval v. Tharaldson

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                               6
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 13 of 28 Page ID #:3832



 1   Emp. Mgmt., Inc., 2010 WL 2486346, at *6 (C.D. Cal. June 15, 2010) (“the
 2   assistance of an experienced mediator in the settlement process confirms that the
 3   settlement is non-collusive”); Dennis v. Kellogg Co., 2010 WL 4285011, at *4
 4   (S.D. Cal. Oct. 14, 2010) (the parties engaged in a “full-day mediation session,”
 5   which helped to establish that the proposed settlement was noncollusive). See also
 6   2 McLaughlin on Class Actions, § 6:7 (8th ed.) (“A settlement reached after a
 7   supervised mediation receives a presumption of reasonableness and the absence of
 8   collusion”).
 9         Here and as previously stated in Plaintiffs; Motion For Preliminary Approval
10   of Class Action Settlement and Certification of Settlement Class, which this Court
11   has approved (Dkt. No. 120), the Settlement Agreement resulted from extensive
12   arm’s length negotiations. Friedman Decl. ¶¶ 6. More specifically, the Parties
13   attended a full-day mediation session with the Hon. Louis M. Meisinger (Ret.),
14   where the parties were able to agree on the terms of a settlement agreement. Id.
15   The parties had also conducted extensive informal and formal discovery
16   surrounding Plaintiff’s claims and Defendant’s defenses. Friedman Decl., ¶¶ 6 and
17   21-23. Under these circumstances, the Court may give deference to the mediation
18   proceedings and the judgment of the Parties regarding the reasonableness of fees.
19   However, the requested fee is wholly supported by the both the percentage-of-the-
20   fund and lodestar methods, which the Court may employ as a means of assessing
21   the reasonableness of the requested fee.
22                  2.   The requested fees are reasonable, fair, and justified under
23                       the percentage-of-the-fund method
24         Courts consider a number of factors to determine the appropriate percentage

25   of the fund to awarding as attorneys’ fees in a common fund case including: (a) the

26   results achieved; (b) the risk of litigation; (c) the skill required and the quality of

27   work; (d) the contingent nature of the fee; and, (e) awards made in similar cases.

28   Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1047, 1048-1050 (9th Cir. 2002). The

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                                7
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 14 of 28 Page ID #:3833



 1   “benchmark” percentage for attorney’s fees in the Ninth Circuit is 25% of the
 2   common fund with costs and expenses awarded in addition to this amount.
 3   Vizcaino, 290 F.3d at 1047. “However, in most common fund cases, the award
 4   exceeds that [25%] benchmark.” In re Omnivision Techs., 559 F. Supp. 2d 1036,
 5   1047 (N.D. Cal. 2007) (citing In re Activision Sec. Litig., 723 F. Supp. 1373, 1378
 6   (N.D. Cal. 1998)). Both the Omnivision and Activision Courts concluded that
 7   “Absent extraordinary circumstances that suggest reasons to lower or increase the
 8   percentage, the rate should be set at 30%.” Omnivision, 559 F. Supp. 2d at 1048;
 9   See also Raffin v. Medicredit, Inc., Case No. CV 15-4912-MWF 2018 WL
10   6011551 (C.D. Cal. May 11, 2018) (preliminarily approving fees in an IPA class
11   action settlement of 1/3 of the common fund, and later awarding fees at final
12   approval – Dkt. No. 205).
13         Class Counsel’s request for attorneys’ fees in the amount of $2,145,000
14   equates to 33% of the $6,500,000 Settlement Fund (Agr. § 6), which falls slightly
15   above the Ninth Circuit’s benchmark. In most cases, the benchmark 25% in
16   attorneys’ fees are most often paid from the fund, thereby reducing class members’
17   recovery, as is this case. Here, the fee request is fully supported by the factors
18   enunciated in Vizcaino including: (a) the results achieved; (b) the risk of litigation;
19   (c) the skill required and the quality of work; (d) the contingent nature of the fee;
20   and, (e) awards made in similar cases.
21                       a.    Class Counsel have obtained excellent results for the
22                             Class in comparison to awards made in similar cases
23         The results obtained for the class are generally considered to be the most

24   important factor in determining the appropriate fee award in a common fund case.

25   See Hensley v. Eckerhart, 461 U.S. 424, 435 (1983); Omnivision, 559 F. Supp. 2d

26   at 1046. See also Federal Judicial Center, Manual for Complex Litigation, § 27.71,

27   p. 336 (4th Ed. 2004) (the “fundamental focus is on the result actually achieved for

28

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                               8
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 15 of 28 Page ID #:3834



 1   class members”) (citing Fed. R. Civ. P. 23(h) committee note). Standing alone,
 2   this factor supports Class Counsel’s fee request.
 3         The settlement secured by Plaintiff and Class Counsel provides an excellent
 4   recovery for Class Members as compared to similar IPA cases, despite the
 5   uncertainty of recovery in IPA class actions. The Settlement Agreement provides
 6   for $6,500,000 in recovery for the Class. SA § 4. Every Class Member who
 7   submits a Valid Claim Form will be entitled to a pro rata distribution of the
 8   Settlement Fund. SA § 15.3. As of June 27, 2019, there are approximately 10,819
 9   Class Members who have submitted Valid Claims.               Azari Decl. ¶ 27.     This
10   translates to an approximate take rate of 17%. Assuming the take rate does not
11   change due to late notices that are accepted as valid regardless of late status
12   (typical in cases of this nature), this would translate to approximately $380.39 per
13   Class Member who submitted a Valid Claim Form. This figure was based on a
14   class size of 62,479, with 10,380.39 claims, an assumption that class notice would
15   cost $194,499, that fees would be $2,145,000, that an incentive awards would be
16   $20,000, and that costs of litigation would be $25,046.52.
17         The settlement amount to class members is greater than numerous similar
18   IPA class action settlements which have been approved by courts within the Ninth
19   Circuit and California in particular. Below is a chart of four recent similar CIPA
20   class action settlements which have received approval, including the value to each
21   proposed class member for the respective case. Notably, the case at bar exceeds
22   the result achieved in any of these other matters.
       Case and No.         Size of Class       Settlement             Value per Class
23
                                                Amount                 Member
24
      Zaw v. Nelnet      104,122                  $1.8 Million         $11 per        class
25    Business Solutions                                               member
      Inc., No. 3:13-cv-
26
      5788-RS (N.D.
27    Cal.)
28    Mirkarimi v.         150,000                $14.5 Million        $96.67 per class

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                              9
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 16 of 28 Page ID #:3835



 1    Case and No.            Size of Class      Settlement             Value per Class
                                                 Amount                 Member
 2
      Nevada Property                                                   member
 3    1, LLC DBA The
      Cosmopolitan
 4
      Hotel of Las
 5    Vegas, No. 12-cv-
 6    2160 (S.D. Cal.)
      Reed v. 1-800       82,000                 $11.7 Million          $143.19 per class
 7    Contacts,     Inc.,                                               member
 8    No. 12-cv-2359
      (S.D. Cal.)
 9
      Ades v. Omni                               Claims         Made $100 per class
10    Hotels     Mgmt.                           Reversionary        member   claim
      Corp., No. 2:13-                           settlement     $100 made
11
      cv-02468-CAS                               gift card per claim
12    (C.D. Cal.
13         Reviewing these cases puts the current settlement into context. The class
14   members who made claims are going to be more than the class members in these
15   previously-settled cases received.       That is solely because of the efforts of
16   undersigned counsel’s office, in fighting for almost four years of tough litigation,
17   and the willingness to advance over $25,000 in out of pocket expenses for the sake
18   of protecting the Class.
19         The case at bar was resolved for a sum that represents an outstanding result
20   for the Class Members. This fact strongly supports the fees requested by Plaintiff.
21
                         b.      The risks of litigation support the requested fees
22
           “The risk that further litigation might result in Plaintiffs not recovering at all,
23
     particularly a case involving complicated legal issues, is a significant factor in the
24
     award of fees.” Omnivision, 559 F. Supp. 2d at 1046-47. See also Vizcaino, 290
25
     F.3d at 1048 (risk of dismissal or loss on class certification is relevant to evaluation
26
     of a requested fee). Throughout litigation and both mediations, Defendant raised
27
     several defenses.    While both sides strongly believed in the merits of their
28

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                               10
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 17 of 28 Page ID #:3836



 1   respective cases, there are risks to both sides in continuing the Litigation. See
 2   Friedman Decl, ¶¶ 16-22.        In considering the Settlement, Plaintiff and Class
 3   Counsel carefully balanced the risks of continuing to engage in protracted and
 4   contentious litigation, against the benefits to the Class.
 5         In considering the Settlement, Plaintiff and Class Counsel carefully balanced
 6   the risks of continuing to engage in protracted and contentious litigation against the
 7   benefits to the Class including the significant benefit and the deterrent effects it
 8   would have. As a result, Class Counsel supports the Settlement and seeks its
 9   Approval. Id. The negotiated Settlement is a compromise avoiding the risk that
10   the class might not recover and presents a fair and reasonable alternative to
11   continuing to pursue the Action as a class action for alleged violations of the IPA.
12   Furthermore, Judge Meisinger, who is intimately familiar with the instant litigation
13   as well as the current climate of IPA litigation as a whole, agrees with the parties.
14   The Honorable Court agreed with this reasoning in preliminarily approving the
15   settlement.
16         Thus, the risks of continued litigation not only depicts the high degree of
17   results obtained for the Class, but also further support the reasonableness of the
18   requested fees.
19                       c.     The skill required and quality of work performed
20                              support the requested fees
21         The “prosecution and management of a complex [] class action requires

22   unique legal skills and abilities” that are to be considered when evaluating fees.

23   Omnivision, 559 F. Supp. 2d at 1047. Class Counsel are experienced class action

24   litigators who have been appointed “class counsel” in numerous IPA and related

25   consumer class actions. Class Counsel have successfully prosecuted numerous

26   complex consumer class actions, and have secured noteworthy recoveries for those

27   classes. Class Counsel’s proven track record demonstrates not only the quality of

28

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                               11
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 18 of 28 Page ID #:3837



 1   work performed, but also the skill required to successfully prosecute large complex
 2   class actions.
 3         In the present case, Class Counsel performed significant factual
 4   investigation prior to bringing the action, conducted extensive written discovery
 5   including the production of thousands of documents and voluminous data from
 6   Defendant and, engaged in protracted motion practice, and engaged in additional
 7   mediation discovery. Counsel certified the class, and battled over the past three-
 8   plus years of litigation, hired experts at considerable expense, numerous
 9   recordings, thousands of pages of documents, took and defended numerous
10   depositions.     Nobody could say that this case was not fully investigated, or
11   thoroughly and vigorously litigated.       Class Counsel participated in extensive
12   formal and informal discovery, and two full-day mediations session where they
13   vigorously negotiated and ultimately secured a highly favorable settlement for the
14   benefit of Class Members. Id. Indeed, this particular case involved litigation on
15   novel areas of the law, which were evolving throughout litigation, and which were
16   first developed and litigated by Class Counsel. The uncovering of the claims
17   themselves came about only through Class Counsel’s diligence, and certification of
18   the claims was achieved only through complex litigation efforts involving novel
19   certification and merits theories that were unlikely to have been developed by
20   another law firm, given the nature of the claims. Thus, the level of expertise and
21   effort required to achieve this result was greater than in many other class actions.
22   Thus, Class Counsels’ skill and expertise, reflected in the prompt and significant
23   Settlement, supports the requested fees.
24                        d.   Class Counsels’ undertaking of this Action on a
25                             contingency-fee basis supports the requested fees

26         The Ninth Circuit has long recognized that the public interest is served by

27   rewarding attorneys who undertake representation on a contingent basis by

28   compensating them for the risk that they might never be paid for their work. In re

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                                12
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 19 of 28 Page ID #:3838



 1   Washington Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1299 (9th Cir.
 2   1994) (“Contingent fees that may far exceed the market value of the services if
 3   rendered on a non-contingent basis are accepted in the legal profession as a
 4   legitimate way of assuring competent representation for Plaintiffs who could not
 5   afford to pay on an hourly basis regardless of whether they win or lose”); Vizcaino,
 6   290 F.3d at 1051 (courts reward successful class counsel in contingency cases “for
 7   taking risk of nonpayment by paying them a premium over their normal hourly
 8   rates”).
 9          Class Counsel prosecuted this matter on a purely contingent basis while
10   agreeing to advance all necessary expenses knowing that Class Counsel would
11   only receive a fee if there were a recovery. See Friedman Decl., ¶¶ 16-26. In
12   pursuit of this litigation, Class Counsel have spent considerable outlays of time and
13   money by, among other things, (1) investigating the actions; (2) conducting
14   extensive discovery on Defendant; (3) obtaining class certification via contested
15   motion; (4) negotiating the Settlement in two private mediations, and the weeks
16   following mediation; (5) Class counsel will also be required to oversee
17   administration of the Settlement; and, (6) respond to Class Member inquiries.
18   Class Counsel expended these resources despite the risk that Class Counsel may
19   never be compensated especially in light of the fluctuating interpretations of the
20   IPA and the difficulty in securing class certification.
21          Class Counsel here incurred 25,046.52 in costs and spent 1,493.9 hours
22   litigating this action.   Friedman Decl., ¶¶ 28-44 and Ex. A.       There were no
23   guarantees of victory, and there were numerous potentially disastrous issues raised
24   by Defendant. Two small law firms with a handful of attorneys took on this
25   litigation alone, put thousands of hours of time, and over $25,000 in costs into this
26   case and fought tooth and nail to protect the Class that they represented when they
27   were granted Class Counsel status. This type of circumstance is why lodestar
28   multipliers are awarded by courts.

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                               13
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 20 of 28 Page ID #:3839



 1         Thus, Class Counsels’ “substantial outlay, when there is a risk that none of it
 2   will be recovered, further supports the award of the requested fees” in this matter.
 3   Omnivision, 559 F. Supp. 2d at 1047. As articulated above, the percentage-of-the-
 4   fund method is the preferred and most widely used method for determining
 5   attorneys’ fees in a common fund case. The requested fees are fully supported by
 6   the factors enunciated by Vizcaino and is commensurate with the excellent results
 7   obtained for the Class and is comparable or in excess of settlements in other IPA
 8   cases, as discussed supra.
 9         While the requested fees are fully supported by the percentage-of-the-fund
10   method, it should again be noted that the application of the percentage-of-the-fund
11   method is optional and may be applied at the Court’s discretion. In addition, the
12   Court may also apply the lodestar method as another optional means of cross-
13   checking the requested fees.
14                3.     The requested fee is reasonable, fair, and justified under the
15                       lodestar method
16         A court applying the percentage-of-the-fund method may use the lodestar

17   method as a “cross-check on the reasonableness of a percentage figure.” Vizcaino,

18   290 F.3d at 1050. However, a cross-check is optional.       See Glass v. UBS Fin.

19   Servs., 2007 U.S. Dist. LEXIS 8476, at *48 (N.D. Cal. Jan. 26, 2007) (finding that

20   “where the early settlement resulted in a significant benefit to the class,” there is no

21   need “to conduct a lodestar cross-check”). If the Court chooses to perform such a

22   cross-check in this matter, it will confirm that an approximately 33% fee award of

23   $1,650,000 is reasonable.

24         The first step in the lodestar-multiplier approach is to multiply the number of

25   hours counsel reasonably expended by a reasonable hourly rate. Hanlon, 150 F.3d

26   at 1029. Once this raw lodestar figure is determined, the Court may then adjust

27   that figure based upon its consideration of many of the same “enhancement”

28   factors considered in the percentage-of-the-fund analysis, such as: (1) the results

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                               14
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 21 of 28 Page ID #:3840



 1   obtained; (2) whether fee is fixed or contingent; (3) the complexity of the issues
 2   involved; (4) the preclusion of the other employment due to acceptance of the case;
 3   and, (5) the experience, reputation, and ability of the attorneys. See Kerr v. Screen
 4   Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975).
 5                      a.     Class Counsels’ lodestar is reasonable
 6         The accompanying declaration of Class Counsel set forth the hours of work
 7   and billing rates used to calculate their lodestar. Plaintiff’s attorneys’ work is
 8   summarized as follows:
 9     NAME                               HRS.                RATE      TOTAL
10    Todd M. Friedman                    348.9               $725.00 $252,952.50
11    Adrian R. Bacon                     873.4               $625.00 $545,875.00
12    Thomas E. Wheeler                   52.7                $370.00 $22,397.50

      Meghan George                       10.9                $575.00 $6,267.50
13
      Yoel Hanohov                        14.1                $175      $2,467.50
14
      Mordechai Wolowitsch                15.5                $175      $2,712.50
15
      Simon Liang                         5.5                 $175      $962.50
16
      Erika Campany                       7.3                 $260      $1,898.00
17
      Asaf Agazanof (cocounsel)           165.6               $575.00 $95,220.00
18
      TOTAL                               1,493.9                       $930,753.00
19
     Friedman Decl. Ex A. As described in the accompanying declarations, Plaintiff’s
20
     attorneys have devoted a total of 1,493.9 hours to this litigation to date, and have a
21
     total lodestar to date of $930,753.00, which represents approximately a 2.3
22
     multiplier. See Friedman Decl. ¶¶ 27-46.
23
           A reasonable multiplier is appropriate in this action, which has been subject
24
     to litigation for four years, was certified by Class Counsel by contested motion,
25
     survived an attempt to appeal, involved a novel legal issue from both certification
26
     and merits perspectives and where Class Counsel assisted Plaintiffs in uncovering
27
     and developing the facts and theories underlying the action. There can be no doubt
28

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                                15
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 22 of 28 Page ID #:3841



 1   that the case involved high levels of risk, and high investment of resources, both of
 2   which were borne by Class Counsel.               The risk inherent in contingency
 3   representation is a critical factor. The Ninth Circuit stresses that “[i]t is an abuse of
 4   discretion to fail to apply a risk multiplier when...there is evidence that the case
 5   was risky.” Fischel v. Equit. Life Assurance Soc’y, 307 F.3d 997, 1008 (9th Cir.
 6   2002); see also Glass v. UBS Fin. Servs., Inc., 2007 WL 221862, at *16 (N.D. Cal.
 7   2007). It is for this reason that “[m]ultipliers in the 3-4 range are common in
 8   lodestar awards for lengthy and complex class action litigation.” Van Vranken v.
 9   Atlantic Richfield Co., 901 F. Supp. 294, 298 (N.D. Cal. 1995); Lisa Kim v. Tinder,
10   Inc., et al., Case No. CV 18-3093-JFW(ASx), 2019 WL 2576367 at *13 (C.D. Cal
11   June 19, 2019); In re Beverly Hills Fire Litigation, 639 F. Supp. 915 (E.D. Ky.
12   1986) (awarding multiplier of 5 for lead counsel); Di Giacomo v. Plains All Am.
13   Pipeline, 2001 U.S. Dist. LEXIS 25532 (S.D. Tex. Dec. 18, 2001) (approving 5.3
14   multiplier); Coalition for L.C. County Planning etc. Interest v. Board of
15   Supervisors (1977) 76 Cal.App.3d 241, 251; Arenson v. Board of Trade of City of
16   Chicago (N.D. Ill. 1974) 372 F.Supp. 1349.) cf Wershba v. Apple Computer, Inc.
17   91 Cal.App.4th 224. The multiplier in this action falls squarely within the range of
18   reasonableness under established Ninth Circuit precedent, and moreover, is well
19   deserved given the lengths Class Counsel went to in order to secure the outstanding
20   result in this case. No Class Members have objected to the request to date.
21         Thus, Class Counsel’s lodestar, and the multiplier requested are reasonable.
22   Class Counsel prosecuted the claims at issue efficiently and effectively, making
23   every effort to prevent the duplication of work that might have resulted from
24   having multiple firms working on this case. In this regard, tasks were reasonably
25   divided among attorneys to ensure avoiding the replication of work. Further, tasks
26   were delegated appropriately among partners, associate attorneys, paralegals, and
27   other staff according to their complexity such that the attorneys with higher billing
28   rates billed time only where necessary. The reality is that the complexity of this

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                               16
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 23 of 28 Page ID #:3842



 1   matter was high, and required senior attorneys to handle to majority of tasks. In
 2   addition, Class Counsels’ contemporaneous time records were carefully reviewed.
 3   Friedman Decl., ¶ 30-44, Ex A.
 4                       b.     Class Counsels’ hourly rates are reasonable
 5           Similarly, Class Counsels’ hourly rates are also reasonable. In assessing the
 6   reasonableness of an attorney’s hourly rate, courts consider whether the claimed
 7   rate is “in line with those prevailing in the community for similar services by
 8   lawyers of reasonably comparable skill, experience and reputation.”         Blum v.
 9   Stevenson, 465 U.S. 886, 895, n.11 (1994). See also Davis v. City and County of
10   San Francisco, 976 F.3d 1536, 1546 (9th Cir. 1992); Serrano v. Unruh, 32 Cal. 3d
11   621, 643 (1982). Class Counsel here are experienced, highly regarded members of
12   the bar with extensive expertise in the area of class actions and complex litigation
13   involving consumer claims like those at issue here. See Friedman Decl., ¶¶ 8-15.
14   Mr. Friedman and Mr. Bacon are also very experienced in litigating IPA cases,
15   including class actions, and serve as class counsel in multiple certified IPS class
16   actions. Id.
17           According to the well-respected Laffey Matrix, reasonable rates for a Partner
18   of a law firm practicing 11-19 years are calculated at $742 per hour. Friedman
19   Decl. Exs. A and B. Mr. Friedman has dedicated his career to consumer protection
20   litigation, including class action litigation under the IPA, TCPA, FDCPA, EFTA,
21   FCRA, and other consumer protection statutes. He has secured eight figure class-
22   wide settlements on behalf of millions of consumers nationwide. Thus, the billing
23   rate for Mr. Friedman of $725 per hour is well within the normal range of fees
24   charged by firms in Southern California for partner work. 4
25
26   4
      See Hartless v. Clorox Co., 273 F.R.D. 630, 643-44 (S.D. Cal. 2011), aff’d in
27   part, 473 F. Appx. 716 (9th Cir. 2012) (approving hourly rates of $675-795 for
     partners, up to $410 for associates, and up to $345 for paralegals); see also POM
28
     Wonderful, LLC v. Purely Juice, Inc., 2008 WL 4351842 at *4 (C.D. Cal 2008)
         PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                              17
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 24 of 28 Page ID #:3843



 1         Additionally, Adrian R Bacon, who has contributed much to this litigation,
 2   has significant experience in litigating consumer class actions, including IPA class
 3   actions, which justifies his hourly rate of $625. Friedman Decl. ¶¶ 32-57. Mr.
 4   Bacon is a Partner at The Law Offices of Todd M. Friedman, P.C., and has
 5   numerously been approved at the rate of $625. Along with Todd Friedman, Mr.
 6   Bacon is the primary managing attorney who oversees litigation efforts in the
 7   majority of class action litigation at The Law Offices of Todd Friedman. Such
 8   efforts included the drafting of class certification motions in numerous federal
 9   consumer class actions which were certified by contested motion under Rule 23.
10   According to the same Laffey Matrix, reasonable rates for a partner are calculated
11   at $658 per hour. Thus, the billing rate for Adrian R. Bacon is well within the
12   normal range of fees charged by firms in Southern California. Hence, Class
13   Counsels’ combined lodestar of $930,753.00 is reasonable and supports the
14   requested fees.
15           B.        The Requested Costs Are Fair And Reasonable
16         “Reasonable costs and expenses incurred by an attorney who creates or
17   preserves a common fund are reimbursed proportionately by those class members
18   who benefit from the settlement.” In re Media Vision Tech. Sec. Litig., 913 F.
19   Supp. 1362, 1366 (N.D. Cal. 1996) (citing Mills v. Electric Auto-Lite Co., 396 U.S.
20   375, 391-392 (1970)). The significant litigation expenses Class Counsel incurred
21   in this case were necessary to secure the resolution of this litigation. See In re
22   Immune Response Sec. Litig., 497 F. Supp. 2d 1166, 1177-78 (S.D. Cal. 2007)
23   (finding that costs such as filing fees, photocopy costs, travel expenses, postage,
24   telephone and fax costs, computerized legal research fees, and mediation expenses
25   are relevant and necessary expenses in class action litigation). Based upon the
26   discussion herein, Class Counsel believe that the costs incurred in this matter are
27
     (finding partner rates of $750 to $475 and associate rates of $425 to $275
28   reasonable).

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                              18
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 25 of 28 Page ID #:3844



 1   fair and reasonable.
 2         Throughout the course of this litigation, Class Counsel had to incur costs
 3   totaling $25,046.52. See Friedman Decl., ¶¶ 28-30. These costs were necessary to
 4   secure the resolution of this litigation and Class Counsel put forward said costs
 5   without assurance that Class Counsel would ever be repaid. Here, the Class Notice
 6   informed Class Members that Class Counsel would seek an award of costs up to
 7   $100,000 and the Settlement Agreement authorizes a petition of costs for up to
 8   $100,000. SA § 6. In light of the expenses Class Counsel were required to incur to
 9   bring this case to its current settlement posture, the request for costs of $25,046.52
10   is reasonable. Class Counsel will likely incur additional costs as this case moves to
11   the final approval stage, which final approval hearing is set for August 19, 2019.
12   IV. CLASS REPRESENTATIVE’S APPLICATION FOR INCENTIVE
            AWARD
13         The proposed Settlement contemplates that Class Counsel will request an
14   Incentive Award in the amount of $10,000 to be distributed to each Class
15   Representative, subject to Court approval. Nationstar has agreed not to oppose the
16   request as long as it is not greater than $10,000 for each representative.
17   Agreement § 7.
18         District Courts in California have opined that in many cases, an incentive
19   award of $5,000 is presumptively reasonable.         See Bellinghausen v. Tractor
20   Supply Co., 306 F.R.D. 245, 266-*67 (N.D. Cal. Mar. 20, 2015) – finding that
21   “[i]n this district, a $5,000 payment is presumptively reasonable. See also In re
22   Online DVD-Rental Antitrust Litigation, 779 F.3d 934, 942-*43 (9th Cir. Feb. 27,
23   2015) – finding that the District court did not abuse its discretion in approving
24   settlement class in antitrust class action, despite objector's contention that the
25   nine class representatives were inadequate because their representatives' awards,

26   at $5,000 each, were significantly larger than the $12 each unnamed class member
     would receive. In re Toys R Us – Delaware, Inc. – Fair and Accurate Credit
27
     Transactions Act (FACTA) Litigation, 295 F.R.D. 438, 472 (C.D. Cal. Jan. 17,
28

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                              19
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 26 of 28 Page ID #:3845



 1   2014) – finding that Request for recovery of $5,000 incentive award for each
 2   named plaintiff in consumers' action against children's toy retailer alleging retailer
 3   violated the Fair and Accurate Credit Transactions Act (FACTA) by printing more
 4   than the last four digits of consumers' credit card numbers on customer receipts,

 5   was reasonable; parties' settlement agreement provided for incentive payments
     of $5,000 to each named plaintiff, those awards were consistent with the amount
 6
     courts typically awarded as incentive payments. Incentive awards of $15,000-
 7
     $20,000 have been found to be reasonable. See, e.g., In re Veritas Software Corp.
 8
     Sec. Litig., 396 Fed. App’x 815, 816 (3d Cir. 2010) ($15,000 awarded to each lead
 9
     plaintiff); Buccellato v. AT&T Operations, Inc., No. 10-cv-463-LHK, 2011 WL
10
     4526673, at *4 (N.D. Cal. June 30, 2011); Raffin v. Medicredit, Inc., Case No. CV
11
     15-4912-MWF (PJWx), 2018 WL 6011551 (C.D. Cal. May 11, 2018)
12
     (preliminarily approving a $15,000 incentive award, and later granting the award
13   at final approval).
14         Here, Plaintiffs assisted in the three plus years of litigation by sitting for a
15   deposition and participating in two mediations, providing documents and
16   information to counsel, participating in the motions and settlement discussions,
17   and reviewing and approving the settlement on behalf of the Class. Plaintiffs
18   acted dutifully in their roles as a class representative, and should be awarded this
19   reasonable sum of $10,000 each, for their part in the litigation.
20   IV.   CONCLUSION
21         For the foregoing reasons, Class Counsel respectfully request that the Court
22   grant Plaintiffs’ motion for an award of attorneys’ fees in the total amount of
23   $2,145,000 (33% of the Settlement Fund), litigation costs of $25,046.52; and a
24   Class Representative Incentive Awards of $10,000 per Plaintiff.
25
26
27
28

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                              20
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 27 of 28 Page ID #:3846



 1   Date: June 27, 2019               Respectfully submitted,

 2                                     Law Offices of Todd M. Friedman, P.C.
 3
                                       By:/s/ Todd M. Friedman
 4                                        Todd M. Friedman, Esq.
 5                                        Adrian R. Bacon, Esq.
                                          Attorneys for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                        21
Case 5:15-cv-02190-CAS-KK Document 123 Filed 06/27/19 Page 28 of 28 Page ID #:3847



 1
 2                            CERTIFICATE OF SERVICE

 3   Filed electronically on this 27th day of June, 2019, with:
 4
     United States District Court CM/ECF system
 5
 6   Notification sent electronically on this 27th day of June, 2019, to:

 7   Honorable Judge Christina A. Snyder
 8   United States District Court
     Central District of California
 9
10   All Counsel of Record on the ECF

11   s/Todd M. Friedman
12         Todd M. Friedman, Esq.

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

                                               22
